 Case 1:19-cv-03981-ARR-TAM Document 46 Filed 08/05/21 Page 1 of 1 PageID #: 237




William Cafaro, Esq.
Partner
ADMITTED IN NY, CA, MD & TX
Email: bcafaro@cafaroesq.com
                                    WC
                                     LAW OFFICES OF
                                     WILLIAM CAFARO
                                                                                                 Louis M. Leon, Esq.
                                                                                                           Associate
                                                                                                  ADMITTED IN NY
                                                                                         Email: lleon@cafaroesq.com

Amit Kumar, Esq.                            108 West 39th Street, Suite 602                   Matthew S. Blum, Esq.
Managing Attorney                            New York, New York 10018                                   Of Counsel
ADMITTED IN NY & NJ                           Telephone: 212.583.7400                             ADMITTED IN NY
Email: akumar@cafaroesq.com                    Facsimile: 212.583.7401              Email: mblum@cafaroesq.com
                                                 www.cafaroesq.com
Andrew S. Buzin, Esq.
Of Counsel
ADMITTED IN NY, FL & DC
                                                               August 5, 2021

 Via ECF
 Hon. Taryn A. Merkl, U.S.M.J
 United States District Court
 Eastern District of New York
 225 Cadman Plaza, East, Chambers 304N
 Brooklyn, NY 11201
                                    Re:              Marcos v. Café Riviera Inc. et al
                                                     Case No.: 19-cv-03981

 Your Honor:

           This office represents the Plaintiff in the above referenced action brought under the Fair
 Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”). We write, jointly with the
 Defendants, to request a short two-week extension of time, from August 9, 2021 to August 23, 2021,
 to file our request for settlement approval. This is the Parties’ second request for an extension of
 time to file this document. The Parties are requesting this short adjournment as we are still in the
 process of reducing the settlement to writing which will then have to be fully executed.

             We thank the Court for its courtesy in this regard.


                                                     Respectfully Submitted,
                                                     LAW OFFICE OF WILLIAM CAFARO




                                                     ______________________
                                                     By:   Amit Kumar, Esq. (AK 0822)
                                                           Attorneys for Plaintiffs

 CC:

 All Counsel of Record (via ECF)
